                                                 U NITED STATES DISTRICT COURT
                                EASTERN                                               DISTRICT OF                                     NEWYORK
                                                                                      FILED
                                                                                      CLERK
                                      USA                            11/5/2019 3:59 pm                           EXHIBIT AND WITNESS LIST
                                        V.                           U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF NEW YORKCase Number: 17-cr-587 (JMA)
                            McPartland et al
                                                                     LONG ISLAND OFFICE
PRESIDING JUDGE                                                    PLAINTIFF'S ATTORNEY                                    DEFENDANT' S ATTORNEY
 Joan M. Azrack                                                     Lara Gatz                                               Larry Krantz
TRIAL DATE (S)                                                     COURT REPORTER                                          COURTROOM DEPUIT
 11 /5/2019                                                         Fred Guerino                                            Lauren Posillico
 l'Ll:"    uc.r          u .... u,
                                       MARKED ADMITIEC                                                  DESCRIPTION OF EXHIBITS* AND WllNESSES
 NO        NO         OFFERED

                      11/5/2019                                     Dr. Alan Jacobs

            J1                               X           X          CV

            J2                               X           X          2013 and 2015 Medical records

            J3                               X           X          Chapter on Wemicke Encephalopathy from "Neuroradiology, Spectrum and Evolution of Disease"

            J4                               X           X          Article on Wemicke Encephalopathy from StatPearls Publishing

            J5                               X           X          Chapter on Alcohol and the Brain from Special Report to the US Congress on Alcohol and Health

   1                                         X           X          Article on neurological signs of sleep deprivation

   2                                         X           X          Huffington Post Stanford sleep




• Include a notation as to the locallon of any exhibit not held with the case file or not available because of size

                                                                                                                                    Page 1 of    1   Pages
